Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-15 are allowable, with Claims 16-37 previously canceled. 

Remarks
As per the pre-brief appeal conference decision, the rejection is withdrawn and the claims are considered allowable. See Allowability explanation below.

Allowable Subject Matter
Claims 1-15 are allowable. 
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the closest prior art on record, Johnson et al., (US 2012/0035535) in view of Biasi et al., (US 2016/0158437), while disclosing an infusion system with infusion pump, acoustic sensors, and controller, does not disclose or render obvious, alone or in combination with the other prior art of record, the first and second acoustic signals are transmitted substantially parallel to the upstream and downstream flow path (respectively), as claimed in the amended Claim 1. Therefore, the combination of ALL of these features together are thus rendered non-obvious by the closest prior art to record, and the claim is therefore allowable. 
Claims 2-11 depend upon claim 1, and are therefore allowable.

Regarding Claim 12, the closest prior art on record, Johnson et al., (US 2012/0035535) in view of Biasi et al., (US 2016/0158437), while disclosing an infusion system with infusion pump, acoustic sensors, and controller, does not disclose or render obvious, alone or in combination with the other prior art of record, the first and second acoustic signals are transmitted substantially parallel to the upstream and downstream flow path (respectively), as claimed in the amended Claim 1. Therefore, the combination of ALL of these features together are thus rendered non-obvious by the closest prior art to record, and the claim is therefore allowable. 
Claims 13-15 depend upon claim 12, and are therefore allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDAH HUSSAIN whose telephone number is (571)272-8612.  The examiner can normally be reached on M-Th 7:00-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/N.H./Examiner, Art Unit 3783    

/BRANDY S LEE/Primary Examiner, Art Unit 3783